Mr. Justice Wolf
delivered the opinion of the Court.
On a certain day Esteban Soto and Natalio Pellot had a fight. On the night of the same date Soto, sitting in his house, heard himself called and went down to the carretera armed with an old machete (mocho). Soto had to go under a fence. On the other side were Natalio Pellot and his brother. Then, according to a resumé made by the Court, as Soto was coming out from under the fence Pellot struck Soto with a heavy piece of wood and knocked the machete out of Soto’s hand. The weapon, according to the court, was picked up by the brother and Pellot continued to strike Soto after he was helpless. The wounds produced were serious. The court held in effect that in attacking a man unarmed as *135he was, the defendant was not, as maintained by him, acting in self-defense. The version of the defendant was different.
The evidence tends to support the conclusions of the court.
The judgment appealed from should be affirmed.